                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ALI MOHAMED ELMI,                                  CASE NO. C19-0945-JCC
10                           Petitioner,                 MINUTE ORDER
11            v.

12    STATE OF WASHINGTON,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s motion for summary judgment (Dkt.
18   No. 12). Judgment has already been entered in this case, dismissing Petitioner’s petition without
19   prejudice. (See Dkt. No. 9.) Therefore, Petitioner’s motion for summary judgment (Dkt. No. 12)
20   is DENIED.
21          DATED this 5th day of August 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C19-0945-JCC
     PAGE - 1
